Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 
Status of claims
Canceled:
none
Pending:
1-15
Amended:
4-13
Added New:
14-15
Withdrawn:
none
Examined:
1-15
Independent:
1

Rejections applied

Abbreviations
x
112 Indefiniteness

PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 "Means for"

BRI
broadest reasonable interpretation

112 Other

IDS
information disclosure statement

112 Enablement,
Written description

CRM
"computer-readable media" and equivalent language
x
102, 103

JE
judicial exception
x
101 JE(s)

112/a
35 USC 112(a) and similarly for 112/b, etc.

101 Other

N:N
page:line

Double Patenting

MM/DD/YYYY
date format


Priority
As detailed on the 6/6/2019 filing receipt, this application claims priority to as early as 12/7/2016.  At this point in examination, all claims have been interpreted as being accorded this priority date.
Claim Objections
Claim 1 is objected to because of the internal period after step (n).
Correction is required.

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.
Specification has the following active web links:

http://www.pnas.org/conten/101/10/3504.long on page 5;
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5232416/table/T1/   on page 5;
http://www.multplicom.com/sites/default/files/cftr mastr_dx_v1511_0_0.pdf  and 
http://www.multiplicom.com/product/cftr-mastr-dx  on page 15;  and
https://www.ailent.com/cs/library/datasheets/public/Performance%20characteristics%20CFTR%20MASTR%20Dx%205991-8425ENE.pdf on page 28. 
Correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In a BRI, the recited “obtaining” in claim 1 steps (a and b) reads on a wet lab process to acquire data as well as an electronic process to input already-acquired data.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b).

In claim 4, the recited “the measured patient discrete probability distribution”  and “the expected discrete probability distribution” require but lack antecedent basis.  
Further, claim 4 is indefinite as the second step “selecting the estimated patient probability distribution as the expected probability distribution which results in the lowest distance measurement” is supposed to depend on the “Euclidean distance” measured in the first step “measuring the Euclidean distance between the measured patient discrete probability distribution and the expected discrete probability distribution.”  However, it is not clear how the  two parameters “the estimated patient probability distribution” and “the expected probability distribution” recited in the second step, relate to the two parameters “the measured patient discrete probability distribution” and “the expected discrete probability distribution” recited in the first step.  
Claim 11 is indefinite when reciting “L1-L2 space”.  “L1-L2 space” is not a well-defined scientific term, and there is no definition for “L1-L2 space” in the specification.  In particular, the meaning and effect of reciting "L1-L2" is unclear.  Consequently, the relationship between “the two probability distribution vectors” and the “L1-L2 space” is unclear.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted. 

Judicial exceptions (JE) to 101 patentability 
Claims 1-15 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (e.g. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below. 
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below. 
MPEP 2106 and the following US PTO website provide further explanation and case law citations: www.uspto.gov/patent/law s-and-regulations/ examination-policy/examination-guidance-and-training -materials.

Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter?
Independent claim 1 is directed to a process, here a "method," for identifying genomic variants associated with repeat patterns from a patient sample with process steps including “obtaining…”, “measuring…”, “estimating…”, “comparing…”, and “selecting…”  
[Step 1: claim 1 YES; MPEP § 2106.03 pertains]. 

Step 2A, 1st prong, Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
With respect to Step 2A, Prong One, the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
Claim 1 recites the following steps which fall under the mathematical concepts grouping of abstract ideas: 
“(c) measuring a probability distribution of the length of a first repeat pattern …” and the entire recited step;
“(d) for each possible genomic variant of the first repeat pattern relative to the control data first repeat pattern, estimating …”  and the entire recited step; 
“(e) measuring a patient probability distribution …”  and the entire recited step; 
“(f) comparing the measured patient probability distribution …”  and the entire recited step;
“(g) for each possible genomic variant of the first repeat pattern, comparing …”  and the entire recited step;
“(h) selecting an estimated patient probability distribution …”  and the entire recited step;
“(i) measuring a probability distribution of the length of a second repeat pattern …”  and the entire recited step;
“(j) for each possible genomic variant of the second repeat pattern …”  and the entire recited step;
“(k) measuring a patient probability distribution …”  and the entire recited step;
“(l) comparing the measured patient probability distribution …”  and the entire recited step;
“(m) for each possible genomic variant of the second repeat pattern, comparing …”  and the entire recited step;
“(n) selecting an estimated patient probability distribution …”  and the entire recited step;
“(o) estimating a first expected joint probability distribution …”  and the entire recited step;
“(p) estimating a second expected joint probability distribution …”  and the entire recited step;
“(q) measuring, read by read, the patient joint probability distribution …”  and the entire recited step;
“(r) comparing the measured patient joint probability distribution …”  and the entire recited step;
“(s) comparing the measured patient joint probability distribution …”  and the entire recited step; and
“(t) selecting the genomic variant scenario …”  and the entire recited step.
Each of which, including all recitation within each listed element above, in at least some embodiments within a BRI, involves only manipulation of data.  It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law. 
Meanwhile, the following additional elements that are not JEs are identified: 
"obtaining a plurality of patient data" (claim 1);
“obtaining a plurality of control data" (claim 1); and
“reporting, with a processor, through a user interface …” (claims 12-13).
[Step 2A, 1st prong: claim 1 YES]

Step 2A, 2nd prong: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
MPEP 2106.04(d).I lists the following example considerations for evaluating whether additional elements integrate a judicial exception into a practical application: 
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

At this point in examination it is not yet clear that any of the Step 2A, 2nd prong considerations demonstrate integration of the identified JEs into a practical application.  	For example, regarding the first consideration listed at MPEP 2106.04(d).I, it is not clear that a persuasive explanation of improvement of the instant invention over the previous state of the technology field is clearly of record, notwithstanding the mentions of improvement at [3:5, 6:27, 10:4, 21:22, etc.].  Suggestions regarding placing an explanation of improvement clearly in the record are provided at the end of this rejection.
Overall, claim 1 does not clearly integrate the above-identified abstract ideas into a practical application (MPEP 2106.04(d) § 1. and MPEP 2106.05(f) pertain).  It is not clear that the above-identified judicial exceptions are integrated into a practical application analogous to any of the "considerations" listed at MPEP 2106.04(d).I.
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas.
[Step 2A, 2nd prong: claim 1 NO]

Step 2B: Do the claims recite non-conventional arrangement of additional elements in addition to the identified JEs (MPEP 2106.05)?
Addressing the Step 2A, all elements of claims 1 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions: 
The recited "obtaining a plurality of patient data", “obtaining a plurality of control data" and “reporting, with a processor, through a user interface” are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input/output elements, as exemplified by Utiramerur (“Systems and Methods For Detecting Homopolymer Insertions/Deletions“, US 20140052381 A1, date published 2014-02-20 as cited on the IDS of 9/13/2019), and generally it is understood that the examples in the reference are well-known and routine.  When considered as a whole, the above-identified additional elements also are directed to analyzing DNA to provide sequence information or detect allelic variants, which is interpreted as elements that courts have recognized as well-understood, routine, conventional activity in particular fields (MPEP 2106.05(d).II).  
[Step 2B: claim 1 No]
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claim 1 
Summing up the above Step 1/2A/2B analysis of claim 1, viewed as a whole and considering all elements individually and in combination, recites no limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim.

Remaining claims
Claims 2-15 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101. 

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including improvement among the Step 2A, 2nd prong, bulletized "considerations" at MPEP 2106.04(d).I as well as Step 2B conventionality of additional elements at MPEP 2106.05(d).I.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

Step 2A, 2nd prong, 1st consideration regarding improvement at MPEP 2106.04(d)(1) -- A claim is not directed to a JE by virtue of integration into a practical application.  Such integration may be demonstrated by placing in the record a clear explanation of particular improvement of the invention over the previous state of the relevant technology field.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant technology field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re...  Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, then, for the instant claims, the particular field in which asserted improvement occurs should be addressed clearly, i.e. as to whether the relevant field is computation or another field.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to placing an improvement argument clearly in the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may clearly and adequately explain cause and effect leading to improvement or, for example when such cause and effect explanation is not possible, then may include evidence comparing a claimed result to conventional results.  Also, arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
Step 2B, 2nd Mayo/Alice step: non-conventional additional element (MPEP 2106.05(d).I) -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Utiramerur (“Systems and Methods For Detecting Homopolymer Insertions/Deletions“, US 20140052381 A1, date published 2014-02-20 as cited on the IDS of 9/13/2019), in view of Parmigiani (“Determining Carrier Probabilities for Breast Cancer–Susceptibility Genes BRCA1 and BRCA2,” AJHG, Volume 62, Issue 1, January 1998, Pages 145-158 as cited on the attached PTO-892 Notice of References Cited).

Claim 1 is directed to a method to detect and characterize genomic variants of nucleotide repeat patterns.  Utiramerur also is directed to a method for detecting and characterizing, with a processor, a genomic variant scenario as a combination of at least two genomic sequence variants associated with nucleotide repeat patterns in a patient sample (abstract, and [65], [79]).  
Regarding the recited (a) obtaining a plurality of patient data sequence reads from an enriched genomic sample of a patient, this reads on Utiramerur’s “for a plurality of sample reads” ([0077]).  It is implied that these samples can be from a patient ([0006]), variations are detected to identify diseases).
	The recited (b) obtaining a plurality of control data sequence reads from an enriched genomic control sample reads on Utiramerur’s “a reference homopolymer” ([0065]).
	Step (c) recites measuring a patient probability distribution of the length of a first repeat pattern, in the plurality of control data sequence reads, as the expected probability distribution length of the first repeat pattern of the control sample, the repeat pattern comprising at least two repeats of a basic motif, the basic motif being a sequence of one or more nucleotides.  The recited step (c) reads on Utiramerur’s "distribution of matched-filter residuals can be fit to uni-modal and bi-modal distributions" ([0069]), where the matched-filter residuals are homopolymer lengths ([0063] also pertains).
Step (d) recites that for each possible genomic variant of the first repeat pattern relative to the control data first repeat pattern, estimating the expected probability distribution of the length of the first repeat pattern for this genomic variant as a function of this genomic variant and of the measured probability distribution of the length of the first repeat pattern in the plurality of control data sequence.  The recited step (d) reads on Utiramerur’s “bi-modal Gaussian model” for homozygous genomic variant, “uni-model Gaussian model” for heterozygous genomic variant ([72-73]);
The recited (e) measuring a probability distribution of the length of the first repeat pattern in the plurality of patient data sequence reads reads on Utiramerur’s "distribution of matched-filter residuals can be fit to uni-modal and bi-modal distributions" ([69]), it is implied that these samples can be from a patient ([6]).
The recited (f) comparing the measured patient probability distribution and the expected probability distribution of the first repeat pattern of the control sample reads on  Utiramerur’s teaching of comparing the repeat length (either a homopolymer indel or a non-homopolymer indel) from a candidate (a patient) vs the length from a reference sequence  (from a control sample) ([62]).  Utiramerur also teaches the uni-modal and bi-modal Gaussian distributions ([67]).
Step (g) recites that for each possible genomic variant of the first repeat pattern, comparing the measured patient probability distribution and the expected probability distribution of the length of the first repeat pattern for this genomic variant.  The recited step (g) is the looped operation of step (f), and is rejected similarly as discussed for step (f) above.  Additionally, repetition of previously recited steps would have been prima facie obvious (MPEP 2143 E., Example 9 pertains).
Step (h) recites that selecting an estimated patient probability distribution of the first repeat pattern length, characterizing a first genomic sequence variant of the patient sample as the expected probability distribution, which results in the closest comparison with the measured patient probability distribution.  The recited step (h) reads on Utiramerur’s teaching of determining a distribution of base calling residuals based on measured values for a homopolymer region (which is equivalent to the probability distribution of the length of the first repeat pattern), fit this distribution to a uni-modal and bi-modal model (comparing to the first repeat pattern of the genomic variants) and identify the genomic variant based on the best fitting model (which is equivalent to the closest comparison with the measured patient probability distribution) ([77-78]).
The recited steps (i)-(n) are rejected similarly as discussed above regarding steps (c)-(h), as step (i)-(n) switched from the homopolymer discussed in steps (c)-(h) to the heteropolymer.  Utiramerur does teach both the homopolymer indel and the non-homopolymer (heteropolymer) indel ([62]).
The recited steps (o)-(t) are directed to various joint probabilities among the two repeats of mutations.  Utiramerur does not teach these joint probability distributions.  Parmigiani does teach joint probability distributions between BRCA1 and BRCA2 mutations, which also are discussed in the instant specification (pg 1, last para).  The steps (o)-(t) read on Parmigiani as the two repeats discussed above, involving the BRCA1 and the BRCA2 genes, are genetic variations or mutations.

Claim 2 further specifies the genomic variant comprising at least one insertion or one deletion on one allele of the basic motif relative to the repeat pattern of the control data, which reads on Utiramerur’s “detecting homopolymer insertions/deletions, in homopolymer regions, and thereby detecting heterozygosity” ([6]).

Claim 3 specifies a method for estimating an expected probability distribution of lengths of repeat patterns, which reads on Utiramerur’s two hypothesis evaluation on the matched-filter residue and the formula to calculate a DELTA ([62-63]).

Claim 5 further specifies that the repeat pattern is a homopolymer.  This limitation reads on Utiramerur’s repeats of homopolymers ([6]).

Claims 12 and 13 recite reporting of a selected genomic variant scenario through a user interface, which reads on Utiramerur’s “DISPLAY” module (Fig 1, and [34-35]). 

It would have been prima facie obvious to combine Utiramerur’s method for detecting homopolymer / non-homopolymer insertions / deletions in sample sequence using a single probability distribution with Parmigiani’s joint probability distribution for two mutational events.  As both Utiramerur and Parmigiani teach detecting variations in NGS sequence, then they enhance each other technically.  This would have been an example of combining prior art elements according to known methods to yield predictable results (MPEP §2143.I.A).

Claims 6-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Utiramerur and Parmigiani as applied to claims 1-3, 5, and 12-13 above, and further in view of Trujillano: (“Next generation diagnostics of cystic fibrosis and CFTR-related disorders by targeted multiplex high-coverage resequencing of CFTR”, J Med Genet 2013;50:455–462 as cited on the IDS of 9/13/2019)

Regarding claim 6, Utiramerur and Parmigiani are silent as to repeats of heteropolymer.  However, Trujillano does teach heteropolymers in a study of next generation diagnostics of cystic fibrosis and CFTR-related disorders by targeted multiplex high-coverage resequencing of CFTR (pg 459, Fig 2).

Claims 7-8 are a combination of claims 5-6.  Claims 7-8 read on Utiramerur’s repeats of homopolymers ([0006]) and Trujillano’s heteropolymer (Poly-(TG)9-13) dinucleotide repeats associated with the male infertility and other CFTR-RD (pg 459, Fig 2).
 
Claims 9 and 14 require an embodiment of TG dinucleotide repeats and a T single repeats, which reads on Trujillano’s “intron 9 poly-TG-T haplotype involved in male infertility and other CFTR-RD” (pg 459, Fig 2).

It would have been prima facie obviousness to combine Utiramerur’s method for detecting homopolymer / non-homopolymer insertions/deletions in sample sequence using a single probability distribution measurement, Parmigiani’s teaching of joint probability distribution for two mutational events, and Trujillano’s teaching of detecting of heteropolymer in CFTR patient samples.  As Utiramerur, Parmigiani and Trujillano each teach detecting variations in NGS sequence, then they enhance each other technically.   This would have been an example of combining prior art elements according to known methods to yield predictable results (MPEP §2143.I.A).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Utiramerur, Parmigiani and Trujillano as applied to claims 1-3, 5-9, and 12-14 above, and further in view of Xiao (“Molecular epidemiology of cryptosporidiosis”: An update, Experimental Parasitology 124 (2010) 80–89 as cited on the attached PTO-892 Notice of References Cited)
Claims 10 and 15 require an embodiment of TGA trinucleotide repeats and a T single repeats, which reads on: Xiao’s heteropolymer of TCA repeats, because the TCA repeats is reverse-complementary to the TGA repeats, and Utiramerur’s homopolymer of T repeats ([62]).
  
It would have been prima facie obviousness to combine Utiramerur’s method for detecting homopolymer / non-homopolymer insertions / deletions in sample sequence using a single probability distribution with Parmigiani’s joint probability distribution for two mutational events, Trujillano’s teaching of detecting heteropolymers in CFTR patient samples, and Xiao’s teaching of detecting TGA trinucleotide repeats.  As Utiramerur, Parmigiani, Trujillano, and Xiao each teach detecting variations in NGS sequence, then they enhance each other technically.  This would have been an example of combining prior art elements according to known methods to yield predictable results (MPEP §2143.I.A). 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224.  The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571.272.9047.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571.272.1000.




/GUOZHEN LIU/
Patent Examiner
Art Unit 1672
/G STEVEN VANNI/
Primary patents examiner
Art Unit 1672